DETAILED ACTION

Remarks
	This Office action is responsive to applicant’s amendment filed on December 22, 2020.
	This Office action is made NON-FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LO et al. (2015/0248997) in view of Wu et al. (US 2006/0151313), Mosso et al. (US 2011/0143019), Cui et al. (US 2010/0285358) and NIEH et al. (US 2013/0164459).
For claim 1:  Lo teaches a method for producing an electrode for an electrochemical cell, the method comprising providing an electrically conductive substrate and a target, wherein the target comprises a ceramic electrode material and carbon and the carbon proportion of the target is 3.5 wt %, which is between the claimed range of 0.1 and 25% by weight, and the ceramic electrode material is deposited on the electrically conductive substrate by magnetron sputtering in one process step which forms a porous network or matrix. (Lo in 0005, 0022, 0026, Fig. 5) 
Lo does not explicitly teach heating the electrically conductive substrate to a temperature of between 400 ºC and 1200 ºC and where the temperature remains during the depositing.  
As to producing a nanostructured electrode and the porous network being a fibrous porous network of fibers, since the method of Lo and Wu is the same as the claimed method, the examiner finds that the method inherently produces the same nanostructured electrode and porous network of fibers. (MPEP 2112.01)  Additionally, Mosso teaches producing a nanostructured electrode (Mosso in 0008, 0102-0103) of fibrous nanostructures, e.g. nanowires, with a diameter of 10 nm and 200 nm. (0106)  The skilled artisan would find obvious to modify Lo to produce a nanostructured electrode with a porous network of fibrous.  The motivation for such a modification is in view of nanowires having a substantial increase in battery performance such as a discharge capacity of 1000 mAh/g over 180 cycles. (Mosso in 0036 incorporating US application 12/437,529, see corresponding US 20100285358 to Cui in 0004)
For claims 1, 6, 8 and 15-18:  As to the claimed power density, deposition rate of the magnetron sputtering process step, gas flow rate, and duration of the sputtering process step, it is asserted that each of these parameters is an optimizable parameter for a result-effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The skilled artisan would find obvious to optimize the process parameters of power density, deposition rate of the magnetron sputtering process step, gas flow rate, and duration of the sputtering process step in Lo. The motivation for such a modification is to energize the sputtering gas with a uniform 
For claims 2 and 20:  The ceramic electrode material is a lithium metal oxide of the LiMxO2 type such as LiCoO2. (Lo in 0025)
For claim 3:  The additional proportion of carbon in the target is 3.5 wt %, which is between 2 and 7% by weight. (Lo in 0025)	For claim 4: Argon is used as a working gas in the sputtering step. (Lo in 0005)

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over LO et al. (US 2015/0248997) in view of Wu et al. (US 2006/0151313), Mosso et al. (US 2011/0143019), Cui et al. (US 2010/0285358) and NIEH et al. (US 2013/0164459), and further in view of Tegen et al. (US 2015/0084157)
The teachings of Lo, Wu, Mosso, Cui and Nieh are discussed above.
For claim 21:  Lo does not explicitly teach the electrically conductive substrate is thermally oxidized.  However, Tegen in the same field of endeavor teaches thermal oxidation of an electrically conductive substrate. (Tegen in 0025, 0049)  The skilled artisan would find obvious to further modify Lo so that the electrically conductive substrate is thermally oxidized.  The motivation for such a modification is to allow for the battery stack to include a dielectric layer and/or protection layer to electrically separate and protect the battery, respectively (0104).
For claims 22 and 23:  In Tegen, the electrically conductive substrate is a coated, thermally oxidized silicon wafer (0049) with a coating of titanium nitride, inter alia. (0054)


Response to Arguments
Applicant's arguments filed with the present response have been fully considered but are not found persuasive.  Applicant submits that a person of ordinary skill in the art would not modify Lo based on Delrue1 so as to heat the substrate to a temperature of between 400° C and 1200° C because a person of ordinary skill in the art would expect that increasing the temperature of the substrate to decrease the porosity.  Applicant relies on three references to Movchan et al., Thornton and Uhlenbruck et al. which applicant contends shows that reducing the substrate temperature decreases the impact of a diffusion process and thereby increases porosity.  This argument has been fully considered but is not found persuasive. Primarily, Applicant’s arguments based on the teachings of Movchan et al., Thornton and Uhlenbruck et al. are not persuasive because none of the three references are directed to ceramic electrode materials and carbon as recited in claim 1, and much less lithium metal oxides as required by the claim 2.  Furthermore, none of the three references have deposition via magnetron sputtering with a carbon proportion of the target within the range as claimed.  Additionally, it is unclear as to how an alleged decrease in porosity is precluded by the claimed method as there is no limitation drawn to a porosity of the deposited material.  Applicant’s argument that it would not been obvious to modify the process of Lo if one were to consider the teachings of Movchan et al., Thornton and Uhlenbruck et al. is found untenable as this argument is not evidence and cannot take place of evidence in the record; an assertion of what these references may establish to a person of ordinary skill in the art is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. (MPEP 2145)

The process parameters of claim 1 are addressed in the present Office action.
Applicant’s assertion of unexpected results that are not merely result-effective variables that are obvious to optimize is noted.  Applicant is encouraged to submit a showing of unexpected results based on evidence and not argument and that is commensurate in scope with the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Julian Anthony/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                                                                                                                                                                                                                      

	


                                                                                                                                                                                                       

	




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the rejection modifying Lo based on Delrue has been withdrawn.